                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


NANCY LaDON McCOWN                                                        PLAINTIFF


VS.                                 CASE NO. 4:19CV00172 JM


SANTANDER CONSUMER USA                                                    DEFENDANT



                                            ORDER


      On motion of Plaintiff, this action is dismissed with prejudice.

      IT IS SO ORDERED this 12th day of April, 2019.




                                                    James M. Moody Jr.
                                                    United States District Judge
